DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-25, 30, 32-37, and 39-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al (US 3,788,318; hereafter Kim).
In regard to claim 21, Kim discloses a method of access comprising: positioning an access device (10) defining a passage (lumen of 10) through an opening (see col. 2, lines 46-52), wherein the access device is in a contracted configuration (see Figure 1); releasing at least a portion of a retaining component (16, 28, 30) attached to the access device (see col. 2, line 60- col. 3, line 20; the release is considered the movement of teeth 28, 30 over one another when moving between expanded and contracted configurations), wherein the retaining component is configured to resist expansion of the access device (the teeth 28, 30 will resist expansion and contraction when not acted upon); and expanding at least a portion of the access device from the contracted configuration to an expanded configuration to increase the cross-sectional area of the portion of the passage (see Figure 2 in combination with the highlighted portions above).
In regard to claim 22, Kim discloses wherein the opening is in a structure (see col. 2, lines 46-52).
In regard to claim 23, Kim discloses wherein the opening is in at least one of an existing orifice and an incision in a body (see col. 2, lines 46-52). 
In regard to claim 24, Kim discloses further comprising positioning a trocar (20) into at least the portion of the access device to expand at least the portion of the access device from the contracted configuration to the expanded configuration (the trocar 20 takes up space in the lumen and therefore expands the lumen at least somewhat on its own).
In regard to claim 25, Kim discloses wherein the access device provides a passage for vascular access (see col. 2, lines 46-52).
In regard to claim 30, Kim discloses further comprising delivering at least one instrument (20) through the passage of the access device (see Figure 1).
In regard to claim 32, Kim discloses a method of access comprising: positioning an access device (10) defining a passage (lumen of 10) through an opening (see col. 2, lines 46-52), wherein the access device is in a contracted configuration (see Figure 1); releasing at least a portion of a retaining component (16, 28, 30) attached to the access device (see col. 2, line 60- col. 3, line 20; the release is considered the movement of teeth 28, 30 over one another when moving between expanded and contracted configurations), wherein the retaining component is configured to resist expansion of the access device (the teeth 28, 30 will resist expansion and contraction when not acted upon); and expanding at least a portion of the access device from the contracted position to an expanded configuration (see Figure 2 in combination with the highlighted portions above).
In regard to claim 33, Kim discloses wherein at least the portion of the access device is expanded at least one of radially (see Figures 1-2).
In regard to claim 34, Kim discloses wherein the opening is in a structure (see col. 2, lines 46-52).
In regard to claim 35, Kim discloses wherein the opening is in at least one of an existing orifice and an incision in a body (see col. 2, lines 46-52). 
In regard to claim 36, Kim discloses further comprising positioning a trocar (20) into at least the portion of the access device to expand at least the portion of the access device from the contracted configuration to the expanded configuration (the trocar 20 takes up space in the lumen and therefore expands the lumen at least somewhat on its own).
In regard to claim 37, Kim discloses wherein the access device provides a passage for vascular access (see col. 2, lines 46-52).
In regard to claim 39, Kim discloses further comprising delivering at least of a therapeutic substance, instrument (20), and implant through the passage of the access device.
In regard to claim 40, Kim discloses wherein the implant delivered and deployed through the passage of the access device is a stent (examiner notes that claim 40 only modifies option 3 recited in claim 39;  the instrument 20 is delivered through the passage of the access device).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Hart (US 2012/0283518).
In regard to claims 26 and 38, Kim fails to expressly disclose “manipulating the access device with a robotic mechanism” as is recited in claims 26 and 38.
In a similar art, Hart discloses a surgical access port (150) comprising a seal housing (200) with projections (155, 156) configured to rotate the seal housing between an open and closed configuration.  Hart discloses that the projections include apertures (402, 403) that are adapted for robotic control and manipulation of the projections into the open and closed positions (see par. [0057]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim with the teachings of Hart in order to provide a device and method suitable for use with a robotic mechanism.  The device of Kim is clearly suitable for the modification of Hart in that the finger pieces (16) of Kim could be modified to include the apertures (402, 403) of Hart in order to be manipulated by a robotic mechanism.  
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Dubrul et al. (US 5,183,464; hereafter Dubrul).
In regard to claim 27, Kim fails to expressly disclose “delivering at least one therapeutic substance through the passage of the access device” as is recited in claim 27.  Kim discloses a more generic introduction of “fluid” (see col. 1, line 11).
In a similar art, Dubrul discloses a surgical access port (10) that is configured for delivering drugs (see col. 5, line 55).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kim with the introduction of drugs as taught by Dubrul in order to provide a method for treating a patient with drugs.  The method of Kim is well suited to be adapted with the teaching of Dubrul in that Kim already discloses the structure and steps of delivering fluid.
Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Lau et al. (US 5,158,548; hereafter Lau).
In regard to claims 28-29, Kim fails to expressly disclose “further comprising at least one of delivering and deploying and implant (specifically a stent) through the passage of the access device” as is recited in claims 28-29.  
In a similar art, Lau discloses a surgical method in which a PCTA catheter system in introduced into the body via the Seldinger technique to position a stent within the target area of the body (see col. 3, lines 36-53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kim with the teachings of Lau in order to provide a method of delivering a stent to a patient in a PCTA procedure.  Kim teaches an apparatus and method of providing access to the body and would be well suited for the teachings of Lau in that the access to the body could be used in a PCTA procedure.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Hanson et al. (US 4,327,709; hereafter Hanson).
In regard to claim 31, Kim fails to expressly disclose “bending at least a section of the expandable access device into a curved shape” as is recited in claim 31.  
In a similar art, Hanson discloses an access device (32) that is inserted into the blood vessel and further bent in at least a section (see Figure 4) into a curved shape.  Hanson further teaches the use of Teflon or polyethylene as the material choice for the access device.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and apparatus of Kim with the teachings of Hanson in order to provide a method/apparatus that allowed for increased flexibility of the access device during insertion into the body.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-38 of U.S. Patent No. 9,498,249. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783